Case: 6:17-cr-00036-CHB-HAI Doc #: 285 Filed: 03/10/21 Page: 1 of 2 - Page ID#: 5044


                                                                                l!Jll.stol'n D:strict of Kontuoky
                       IN THE UNITED STATES DISTRICT COURT                             !FILED
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION                                     MAR 10 2021
                                     LONDON                                                AT LO!.JOON
                                                                                        R.mmn R. CAnR
                                                                                   CLERK U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,

                Plaintiff-Appellee,                    CASE NO. 6:17-cr-00036-CHB-HAI

        v.                                             JUDGE BOOM

 RODNEY SCOTT PHELPS,

                Defendant-Appellant.


                DEFENDANT-APPELLANT'S RESPONSE
               TO GOVERNMENT'S MOTION FOR ORDER
   TO ALLOW CLERK TO PROVIDE SEALED DOCUMENTS TO UNITED STATES


        Defendant-Appellant Rodney Scott Phelps, through appellate counsel, and pursuant to the

 Order filed March 3, 2021 (ECF No. 283, Order, PageID#5038) submits no objection to the

 Government's motion requesting sealed documents (ECF No. 281, Motion, PageID#4932-33)

 except that regarding the documents containing Mr. Phelps' medical records (ECF Nos. 38, 39,

 51, 57), this Court issue a protective order requiring the attorneys for the Government to keep

 these record confidential and to not disclose them to third-parties.

                                               Respectfylly submitted,

                                                     ;_/ c~
                                               Kort Gatterdam (0040434)
                                                                        ,hlE1

                                               CARPENTER LIPPS & LELAND LLP
                                               280 Plaza, Suite 1300
                                               280 North High Street
                                               Columbus, Ohio 43215
                                               Telephone: (614) 365-4100
                                               Facsimile: (614) 365-9145
                                               E-mail: gatterdam@carpenterlipps.com

                                               Counsel for Defendant-Appellant
Case: 6:17-cr-00036-CHB-HAI Doc #: 285 Filed: 03/10/21 Page: 2 of 2 - Page ID#: 5045



                                  CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing was served by first class U.S. mail, postage prepaid,

this March 9, 2021, upon:

Charles P. Wisdom, Jr.
Kathryn M. Anderson
Kenneth Taylor
Assistant U.S. Attorneys
Office of the U.S. Attorney
260 W. Vine Street, Suite 300
Lexington, KY 40507

                                               Kort Gatterdam

050-1427-822897




                                                  2
